Defendant has appealed from a judgment entered against him in the trial court, and on November 25, 1938, he filed his brief. The authorities therein cited reasonably sustain the allegations of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstances, as stated in Osborne v. Osborne, 163 Okla. 273,21 P.2d 1056, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause will be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to vacate the judgment entered for the plaintiff and grant a new trial.
BAYLESS, C. J., WELCH, V. C. J., and RILEY, OSBORN, CORN, GIBSON, HURST, DAVISON, and DANNER, JJ., concur. *Page 584